Mayo, J.
Where the vendee of a house and lot, who is sued for a balance of the purchase price, sets up that the house extended five or six feet beyond the lot purchased by him,.and asks for the rescission of the sale on account of error of fact, and plaintiff shows that he purchased the portion of the adjoining lot over which the building extended, and- tendered the title thereto to defendant, held : That the defendant showed no cause either to rescind the sale or recover damages. He could not refuse to take the title tendered.